       Case 2:05-cr-00029-KS-MTP Document 181 Filed 02/09/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 EASTERN DIVISION


UNITED STATES OF AMERICA


VS.                                                   CRIMINAL NO. 2:05-cr-29-KS-JMR-004


ALLEN SIMS


                                             ORDER


       THIS CAUSE IS BEFORE THE COURT on Motion [180] to Reduce Sentence pursuant

to First Step Act. The Court has reviewed the Motion as well as the records herein and finds that

the Movant, Allen Sims has not demonstrated to the Court that he is entitled to relief from the

First Step Act, and said Motion be and the same is, hereby DENIED.

       SO ORDERED this the __9th___ day of February, 2021.



                                            _____s/Keith Starrett_______________
                                             UNITED STATES DISTRICT JUDGE
